UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING Check One: oForm 10-K oForm 20-F oForm 11-K xForm 10-Q OMB APPROVAL oForm 10-D oForm N-SAR oForm N-CSR OMB Number: 3235-0058 Expires: May 31, 2012 Estimated average burden For Period Ended: March 31, 2012 hours per response… oTransition Report on Form 10-K SEC FILE NUMBER: 0-21384 oTransition Report on Form 20-F CUSIP NUMBER: 30705R 10 5 oTransition Report on Form 11-K oTransition Report on Form 10-Q oTransition Report on Form N-SAR For the Transition Period Ended: PART I REGISTRANT INFORMATION Full Name of Registrant International Packaging and Logistics Group Inc. Address of Principal Executive Office (Street and Number) 7700 Irvine Center Drive, Suite 870 City, State and Zip Code Irvine, CA92612 PART II Rules 12b-25(b) and (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to 12b-25(b) , the following should be completed. (Check box if appropriate.) x (a)The reasons described in reasonable detail in Part III of thisform could not be eliminated without unreasonable effort or expense; (b)The subject annual report, semiannual report, transition reporton Form 10-K, Form 20-F, 11-K, Form N-SAR, of Form N-CSR or portion thereof, will be filed on or before the fifteenth calendar day followingthe prescribed due date or the subject quarterly report of transition report on Form 10-Q, or subject distribution report on Form 10 D, or portion thereof, will befiled on or before the fifth calendar day following theprescribed due date; and (c)The accountant's statement or other exhibit required byRule 12b-25(c) has been attached if applicable. PART III NARRATIVE State below in reasonable detail the reasons why the Form 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR or the transition report, or portion thereof, could not be filed within the prescribed time period. The review of the financials by the outside auditors will be completed on or about November 16, 2011. PART IV OTHER INFORMATION (1)Name and telephone number of person to contact in regard to this notification. Owen Naccarato 949 851-9261 (Name) (Area Code) (Telephone Number) (2)Have all other periodic reports under Section 13 or 15(d) of the Securities Exchange Act of 1934 ("Exchange Act") or Section 30 of the Investment Company Act of 1940 during the preceding twelve months (or for such shorter period that the registrant was required to filer such reports) been filed? xYESo NO If the answer is no, identify reports. (3)Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report, or portion thereof? oYESx NO If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. 2 International Packaging and Logistics Group Inc. (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date: May 15, 2012 By /s/Owen Naccarato Owen Naccarato CEO INSTRUCTION: The form may be signed by an executive officer of the registrant or by any other duly authorized representative. The name and title of the person signing the form shall be typed or printed beneath the signature. If the statement is signed on behalf of the registrant by an authorized representative (other than an executive officer), evidence of the representative’s authority to sign on behalf of the registrant shall be filed with the form. 3
